Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments filed on 04/23/2021 are acknowledged and have been fully considered.  Claims 1-3 are pending.  Claim 1 has been amended.  Claims 4-6 are cancelled.  Claims 1-3 are now under consideration on the merits.  This is the first Office Action on the merits of the claims.
Election/Restrictions
Applicants' election of Group I (claims 1-3) and the compound species in Fig. 5A in the reply filed on 04/23/2021 is acknowledged.  Applicant has elected Group I without traverse.  Applicants have cancelled claims 4-5 (Group II) and claim 6 (Group III) in the response filed on 04/23/2021.  Claims 1-3 are now under consideration.
Information Disclosure Statement
No Information Disclosure Statements have been filed with the present application.  Applicant is reminded of his/her duty to disclose patents and publications relevant to the patentability of the instant claims. See 37 CFR 1.56.
Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 07/18/2016, the filing date of provisional U.S. App. No. 

Sequence Compliance – Objections
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
The specification discloses a nucleotide sequence with 1805 nucleotides at line 5 on page 10 – line 6 on page 11 and an amino acid sequence at lines 7-15 on page 11. However, the instant application does not contain a “Sequence Listing” as a separate part of the disclosure or a CRF and therefore the application does not comply with the requirements of 37 CFR 1.821 – 1.825. The nucleotide sequence is also not identified by a sequence identifier in accordance with 37 CFR 1.821(d).
A separate sequence listing file, a CRF and an amended specification in compliance with 37 CFR 1.121(b)(3) and 1.125 needs to be filed to obviate the objections and render the instant application compliant.

Specification - Objection
The brief description of the drawings at [0017] on page 4 of the instant specification is objected to because the Figures are not properly described with sufficient detail.  The description of the drawings states “shows various compounds that were found to be modulators of NR2F6 activity and NR2F6 utilizing compounds, and the immune modulation and modulation of cancer stem cell activity” and this description refers to all of the different compounds shown in Figs 1-15 without delineation between the different compounds in the different figures. The disclosure does not describe which compounds in which Figure has which activity (modulators of NR2F6 activity, immune modulators etc.,). 

Claim Objections
Claim 1 is objected to because of the following informalities: the claim contains abbreviations ‘NR2F6’.  It is suggested to recite the full name followed by abbreviations in parenthesis, Nuclear Receptor subfamily 2, group F, member 6 (NR2F6), in the first instance.  See para. [0008] of instant specification on page 2.  Claim 1 is also objected to because “an NR2F6” is grammatically incorrect.  It is suggested to amend to “a”.
Appropriate correction is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
A) The breadth of the claims the nature of the invention
The instant claims are broadly drawn to a method for reducing the size of a tumor present in a patient, comprising the steps of (a) extracting an amount of a patient’s cellular material; (b) isolating immune cells from the cellular material; (c) inhibiting or activating an NR2F6 target in the isolated immune cells by binding the cells with a compound according to Figure 5A and (d) re-administering the isolated immune cells to the patient’s body.

	B) The level of one of ordinary skill
	The level of one of ordinary skill in the art is extremely high and would include, e.g., Ph.D. level scientists and physicians. 

C) The state of the prior art and the level of predictability in the art
It is known in the art that nuclear orphan receptor NR2F6 is a central checkpoint in effector T cells that governs the amplitude of anti-cancer immunity (see Kleiter et al., page 1 Summary).  Kleiter teaches NR2F6 appears to directly repress transcription of cytokine genes in T cells relevant for cancer cell rejection, such as IL-2, IFN-γ and TNF-α.  Kleiter teaches in the presence of NR2F6 effector T cell activation is limited within the tumor microenvironment.  However, Kleiter teaches the exact molecular pathway by which NR2F6 impairs the transcriptional amplitude of NFAT/AP-1 gene transactivation including all target genes of NR2F6 demands further investigations.  Klepsch et al., teaches NR2F6 is a T cell signaling switch and emerging target in cancer immunotherapy (see abstract). Ichim et al., teaches EAR-2 (which is NR2F6, see abstract) is an important factor in regulating differentiation of cancer cells in acute myelogenous leukemia (AML).  Ichim teaches EAR-2 functions as a transcriptional repressor by inhibiting the transactivating ability of numerous genes.  Ichim conjectures that EAR-2 functions by repressing genes necessary for terminal differentiation of myeloid cells and that expression of EAR-2 needs to be decreased in order for terminal differentiation to proceed. However, Ichim teaches the target genes of NR2F6 repression is a matter of speculation (see page 1695 col. 1 para. 3).  Safe et al., teaches EAR2 (NR2F6) is highly expressed in both ER+ and ER- breast tumors as compared to normal breast tissue, and teaches cells with lower levels of EAR2 exhibit enhanced sensitivity to anticancer drugs targeting microtubules.  Safe also teaches EAR2 is more highly expressed in lymphomas and colorectal tumors (see pg. 160 col. 2 para. 2).  Ichim’964 (US 2015/0291964) teaches methods for treatment of cancer by inhibiting expression of NR2F6 or activity thereof.  Ichim’964 teaches administration of synthetic oligonucleotides that induce RNA interference mediated degradation of NR2F6 to achieve regression of tumor (see claims 8-12).  Ichim’964 teaches NR2F6 is a regulator of cancer cell proliferation, self renewal and differentiation (see [0052]). However, Ichim’964 is silent about the targets of NR2F6.
Therefore, the prior art teaches that NR2F6 is involved in repressing immune responses in cancer cells and teaches that activity of NR2F6 should be inhibited for effective immune response to cancer cells.  The prior art teaches the targets of NR2F6 are highly speculative and requires further investigations.
The prior art teaches compounds that can inhibit NR2F6.  Ichim’EMT teaches retinoic acids as low affinity inhibitors of NR2F6 (see page 2 first two paras.).  Ichim’964 teaches siRNA silencing of NR2F6 (see claims 8-12).  Baier (US 2011/0236427) teaches siRNA antagonists of NR2F6 (see claim 4). 
However, the prior art does not teach compounds with the structure according to Figure 5A and that the compounds can inhibit or activate NR2F6.

D) The amount of direction provided by the inventor and the existence of working examples
The instant specification discloses compounds with the structure according to 5A. The instant specification discloses that the method of claim 1 can be carried out (see [0091]-[0092] on pages 35-36). However, the instant specification offers no data or results for actually contacting the immune cells isolated from a patient with compounds with structure according to 5A such that a target of NR2F6 is activated or inhibited. As discussed above, the targets of NR2F6 are highly unpredictable. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. 

E) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
	Given the lack of any meaningful direction or guidance from the instant specification for the targets of NR2F6 and the lack of such knowledge in the prior art, a vast and unreasonable quantity of experimentation would be needed to make or use the invention as recited in instant claims.
Taken together, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an NR2F6 target” in step (c) and this renders the claim indefinite. The claim and the specification does not define the term “target” of NR2F6. It is not clear if the target is a molecule which is directly affected by NR2F6 or if it is a molecule which is further downstream in the NR2F6 signaling pathway. The specification discloses some examples of which targets are affected by NR2F6 (see [0042]-[0044]), however, this is not a definition of the term “target”. The metes and bounds of the claim is indefinite. 
Claim 1 is also indefinite because it references “a compound according to Figure 5A” in step (c).  Where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience.  See MPEP 2173.05(s).
Dependent claims 2-3 are rejected for the same reasons.

Pertinent Art
The closest prior art is Ichim’964 (US 2015/0291964) and Baier (US 2011/0236427).
Ichim’964 teaches a method of inhibiting tumor growth, comprising contacting the tumor with a siRNA against NR2F6 to silence the expression of NR2F6, thereby specifically inhibiting the expression of NR2F6 in the tumor and inhibiting the growth of the tumor (see claim 8-12). 
Baier teaches compositions comprising antagonists of NR2F6 comprising siRNA molecules (see claim 4).  Baier teaches treating a disease related to an insufficient immune response comprising administering a effective amount of NR2F6 wherein the disease is a solid tumor-induced cancer (see claim 8).  Baier teaches NF-AT, AP-1, IL2, IL17 and IFNgamma are components in the NR2F6 dependent intracellular signaling cascade.
However, these two references do not teach a compound with structure according to Figure 5A. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657